Citation Nr: 0023418
Decision Date: 06/30/00	Archive Date: 09/08/00

DOCKET NO. 98-20 220               DATE JUN 30, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Veteran represented by: Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel

INTRODUCTION

The veteran had active military service from June 1974 to March
1976. This matters come to the Board of Veterans' Appeals (Board)
from an April 1998 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO). In that

rating decision the RO denied entitlement to service connection for
PTSD and denied entitlement to a permanent and total disability
rating for non-service connected pension purposes. The veteran
perfected an appeal of that decision.

In a December 1999 rating decision the RO granted entitlement to
non-service connected pension benefits, and the Board finds that
that issue is no longer within its jurisdiction. See Grantham v.
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a notice of disagreement
ceases to be valid if the RO grants the benefit sought on appeal).

FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision on the
veteran's appeal has been obtained by the RO.

2. Neither the original or the revised version of the regulation
pertaining to service connection for PTSD is more favorable to the
veteran.

3. The veteran did not serve in combat while in service, and the
claimed in-service stressor is not related to combat.

4. A clear or substantiated diagnosis of PTSD is not shown.

5. The stressor that the veteran claims to have experienced during
service is not supported by any corroborative evidence.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131, 5107 (West 1991); 38 C.F.R. 3.303, 3.304(f)
(1999).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes that the veteran's claim for service connection
for PTSD is well grounded because the medical evidence shows that
a diagnosis of PTSD has been rendered, the veteran has provided lay
evidence of an in-service stressor, and the medical evidence
indicates that the PTSD is related to the claimed stressor. Gaines
v. West, 11 Vet. App. 353 (1998). VA has a duty, therefore, to
assist him in the development of facts pertinent to the claim. 38
U.S.C.A. 5107(a); see also Epps v. Gober, 9 Vet. App. 341 (1996),
aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348
(1998). The relevant evidence pertaining to the issue consists of
the veteran's service records, VA treatment records, the report of
a VA psychiatric examination in March 1998, and lay statements from
the veteran and a friend. The Board concludes that all relevant
data has been obtained for determining the merits of the veteran's
claim and that VA has fulfilled its obligation to assist him in the
development of the facts of his case.

I. Factual Background

The service medical records are silent for any complaints or
clinical findings of a psychiatric disorder, and in conjunction
with his February 1976 separation examination the veteran
specifically denied having had frequent trouble sleeping;
depression or excessive worry; nervous trouble of any sort; or any
periods of unconsciousness. His service records show that his
military occupational specialty (MOS) was a light infantryman, but
that he did not receive any combat citations.

In numerous statements the veteran reported having been badly
beaten during or shortly after his basic training at Fort Polk,
Louisiana. He described an incident in which he and some of his
fellow servicemembers rented a motel room while on a three-day
pass, and had an altercation with a number of black servicemen who
were also staying at the motel. He stated that he was severely
beaten by a number of the black servicemen, but he denied having
received any medical treatment for his injuries. He stated that
after this event occurred he became depressed, started drinking and
using drugs, and that he avoided any encounters with black

- 3 -

servicemen. The veteran claims that this incident caused him to
have PTSD, or aggravated pre-existing PTSD that arose from
childhood abuse.

In February 1998 the RO asked the veteran to provide detailed
information regarding the claimed in-service stressor and sent him
a questionnaire for PTSD based on personal assault. In his March
1998 response to the questionnaire he did not report having sought
any medical or counseling assistance, increasing his use of leave,
changing his performance, increasing or decreasing the use of
medication, or any specific economic, social, or behavioral
changes. He stated that he had left Ranger school because of his
problems, and that he had depression and anxiety. He also stated
that he started using drugs and alcohol in order to alleviate his
depression. He expressed a general disregard for military or
civilian authority, but did not indicate that any change in his
attitude occurred after the claimed incident he stated that while
in service he became obsessive in cleaning his equipment.

The veteran provided his service personnel records, none of which
make any reference to the claimed incident.

VA treatment records show that the veteran had a 20-year history of
multiple substance abuse, unemployment and homelessness, and
numerous legal problems and incarcerations. He had multiple
hospitalizations for the treatment of his psychiatric symptoms and
substance abuse. A June 1997 treatment record indicates that his
diagnoses included alcohol abuse; a substance-induced anxiety and
mood disorder; to rule out a substance-induced psychotic disorder;
to rule out a schizoaffective disorder; to rule out PTSD from
childhood abuse; and a history of marijuana abuse.

The veteran underwent a psychological assessment in August 1997 to
aid in a differential diagnosis and placement upon hospital
discharge. The psychologist reviewed the veteran's medical records
and conducted psychological testing. During the assessment the
veteran reported that he wanted to establish service connection for
PTSD, based on the recommendation of his roommates. He reported
having had an unhappy childhood and having witnessed "things" as an
arctic

- 4 -

paratrooper in Alaska. He also claimed to have gotten PTSD in
Alaska. The nursing staff had reported that during his
hospitalization he complained repeatedly that he had PTSD, and that
he was not receiving proper recognition from VA for having the
disorder. Review of his responses to the psychological testing lead
to the conclusion that he was over-reporting or exaggerating his
symptoms or malingering, and the results of the testing were found,
therefore, to be invalid. The personality assessment resulted in
the psychologist finding that the veteran was possibly over-
reporting or exaggerating his symptoms as a "plea for help" or in
order gain service connection for PTSD, and that clinical
observation suggested malingering. The psychologist provided
diagnoses of a substance induced mood disorder; alcohol
abuse/dependence; marijuana abuse/dependence; to rule out PTSD; and
to rule out malingering.

The August 1997 hospital summary shows that he was discharged with
diagnoses of alcohol intoxication, withdrawal, and dependence;
PTSD; marijuana dependence; and nicotine dependence.

An October 1997 hospital summary indicates that during the
hospitalization the veteran's thought content extensively involved
his PTSD-related claim. He was discharged from the hospital with
diagnoses of alcohol, cannabis, and nicotine dependence; history of
polysubstance abuse; and a personality disorder with anti- social
and histrionic traits.

During a psychiatric evaluation in November 1997 the veteran again
reported having been physically and sexually abused during
childhood, that he underwent treatment for hyperactivity from the
age of nine to 14, and that he began using drugs in early
adolescence. The therapist found that the veteran had a long
history of maladjustment related to childhood abuse and alcoholic
parents and early drug abuse. The evaluation resulted in diagnoses
of PTSD; alcohol dependence, in remission; prior substance abuse;
and to rule out attention deficit hyperactivity disorder (ADHD).
The therapist did not specify the etiology of the PTSD.

- 5 -

An evaluation in January 1998 resulted in diagnoses of a substance-
induced mood disorder; a substance-induced anxiety disorder; to
rule out PTSD from childhood abuse; and a history of alcohol and
marijuana abuse. He was admitted to the VA domiciliary in March
1998 with diagnoses of alcohol, polysubstance, and nicotine
dependence, continuous; a probable anti-social personality
disorder; and depression, by history, with multiple suicide
attempts.

The RO provided the veteran a VA psychiatric examination in March
1998, during which he reported having problems with the law,
substance abuse, and depression since he was a child. He asserted
he had PTSD as a result of his childhood that was aggravated in
service. He reported having been physically, emotionally, and
sexually abused by his stepmother since the age of eight years. He
stated that he was first admitted to a psychiatric hospital at the
age of nine. He also reported the incident described above in which
he was beaten by black servicemen. He denied having any intrusive
memories, nightmares, or flashbacks related to that incident.

As a result of the psychiatric interview and a review of the
veteran's medical records the examiner provided diagnoses of
alcohol abuse/dependence, currently in remission; a substance-
induced mood disorder; and a personality disorder with borderline
and dependent traits. The examiner found that the veteran's history
and symptoms did not meet the diagnostic criteria for PTSD. He
stated that although the veteran did have some traumatizing
experiences as a child and reported one traumatizing event in
service, he did not present symptoms of re-experiencing the events,
and he did not show any anxiety or distress when discussing the
events in the interview. The examiner also found that he had a mood
disorder and a significant personality disorder stemming from
childhood.

The report of a March 1998 psychological evaluation indicates that
the veteran attributed many of his psychiatric problems to his
military experiences, including the incident of having been beaten
by black servicemen. He also reported having been physically and
sexually abused as a child. He stated that he has done well when he
first entered service and planned to make it a career, but that he
had nightmares about his stepmother and the beatings he had
experienced.

- 6 -

Psychological testing was indicative of extreme depression and low
morale, family conflict, health concerns, and unusual experiences,
most likely reflecting his very high level of anxiety. The
psychologist found that his score on the PTSD scale was higher than
that normally seen for combat veterans. The evaluation resulted in
diagnoses of chronic PTSD; major depression, recurrent, severe,
without psychotic features; alcohol dependence; cannabis
dependence; and a personality disorder no otherwise specified. The
psychologist noted that the veteran had grown up in an abusive
family situation and suffered a traumatic incident while in service
which adversely affected his subsequent ability to function.

In a May 1998 report the veteran's prior therapist stated that the
veteran had experienced a variety of traumatic events while in the
military, but he did not describe the specific details of these
events. The therapist also found that intrusive images and
nightmares resulting from those events contributed substantially to
his social and employment impairment. The therapist provided a
provisional diagnosis of PTSD and polysubstance dependence with
secondary depression.

In support of his claim the veteran submitted a statements from a
friend in which the friend stated that he had known the veteran
since 1977, that the veteran would often relate to him the severe
beating that had occurred during service, and that he still
suffered nightmares. The friend stated that, in his opinion, the
veteran's nervousness and lack of attention span were related to
service. The friend also stated that he (the friend) was rated as
100 percent disabled due to PTSD, and that the veteran had the same
symptoms.

An August 1998 report from the veteran's treating psychologist at
the domiciliary indicates that he had PTSD; a major depressive
disorder without psychotic features, chronic and severe; cannabis
dependence, in remission; and a personality disorder not otherwise
specified. The psychologist did not state whether the PTSD was due
to service or the childhood abuse, but both events were referenced
in the veteran's history.

7 -

The veteran's prior therapist provided a report in October 1998
indicating that the veteran's ability to prove his in-service
stressors was very difficult due to the confidential nature of the
stressors.

II. Laws and Regulations

Service connection may be established for a disability resulting
from disease or injury incurred in or aggravated by active service.
38 U.S.C.A. 1110, 1131. For the showing of chronic disease in
service there is required a combination of manifestations
sufficient to identify the disease entity, and sufficient
observation to establish chronicity at the time. If chronicity in
service is not established, a showing of continuity of symptoms
after discharge is required to support the claim. Service
connection may be granted for any disease diagnosed after
discharge, when all of the evidence establishes that the disease
was incurred in service. 38 C.F.R. 3.303.

The Board notes that subsequent to initiation of the veteran's
appeal, the regulation pertaining to service connection for PTSD,
38 C.F.R. 3.304(f), was revised. In accordance with the holding of
the Court of Appeals for Veterans Claims (formerly the Court of
Veterans Appeals) (Court) in Karnas v. Derwinski, 1 Vet. App. 308
(1991), if a regulation changes after the claim has been filed but
prior to the conclusion of the appellate process, the provision
that is more favorable to the veteran applies. In addition, the
Board is required to determine whether the original or revised
version of the regulation is more favorable to the veteran.
VAOPGCPREC 3-2000.

Pursuant to 38 C.F.R. 3.304(f) as it was initially promulgated,
service connection for PTSD required medical evidence establishing
a clear diagnosis of the condition, credible supporting evidence
that the claimed in-service stressor actually occurred, and a link,
established by medical evidence, between the current symptomatology
and the claimed in-service stressor. If the claimed in-service
stressor is related to combat, service department evidence that the
veteran served in combat will be accepted, in the absence of
evidence to the contrary, as conclusive evidence of the

- 8 -

in-service stressor. The regulation made no reference to any
criteria, in terms of the sufficiency of the symptomatology or
stressor, to be applied in determining if the veteran has PTSD. 38
C.F.R. 3.304(f) (1998).

The Court has held that the diagnostic criteria for PTSD cannot be
read in a manner that imposes requirements over and above those
included in 38 C.F.R. 3.304(f). Therefore, a "clear diagnosis" of
PTSD by a mental health professional must be presumed to concur
with the applicable diagnostic criteria for that disorder in terms
of the adequacy of the symptomatology and the stressor. If the
Boars finds that the diagnosis does not comply with the applicable
diagnostic criteria pertaining to the adequacy of the
symptomatology or the severity of the stressor, remand of the case
for clarification of the diagnosis or additional examination is
required. Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The regulation was revised in 1999 in order to bring it into
conformance with the Court's holding in Cohen. Direct Service
Connection (Post Traumatic Stress Disorder), 64 Fed. Reg. 32807
(June 18, 1999) (codified at 38 C.F.R. 3.304(f)). The change in the
regulation was effective March 7, 1997, the date of the Court's
decision in Cohen.

According to the revised regulation, service connection for PTSD
requires medical evidence diagnosing the condition in accordance
with 38 C.F.R. 4.125(a); a link. established by medical evidence,
between the current symptoms and an in-service stressor; and
credible supporting evidence that the claimed in-service stressor
occurred. If the evidence establishes that the veteran engaged in
combat with the enemy and the claimed stressor is related to that
combat, in the absence of clear ar d convincing evidence to the
contrary, and provided that the claimed stressor is consistent with
the circumstances, conditions, or hardships of the veteran's
service the veteran's lay testimony alone may establish the
occurrence of the claimed in- service stressor. 38 C.F.R. 3.304(f)
(1999). If the veteran did not serve in combat, the record must
contain corroborative evidence that the in-service stressor
occurred. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

- 9 -

If the diagnosis of a mental disorder does not conform to the
American Psychiatric Association's Diagnostic and Statistical
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or is not
supported by the findings on the examination report, the rating
agency shall return the report to the examiner to substantiate the
diagnosis. 38 C.F.R. 4.125(a).

When the veteran's claim was adjudicated in April 1998, the RO
applied the original version of the regulation in denying service
connection for PTSD. In a December 1999 supplemental statement of
the case the RO applied the revised regulation in confirming the
denial of service connection for PTSD, and provided that regulation
to the veteran. The Board finds, therefore, that it may consider
the original and revised criteria without prejudice to the veteran.
See Bernard v Brown, 4 Vet. App. 384 (1993); see also Curry v.
Brown, 7 Vet. App. 59, 68 (1994).

Determinations regarding service connection are to be based on
review of the entire evidence of record. See Wilson v. Derwinski,
2 Vet. App. 16, 19 (1991); 38 C.F.R. 3.303(a). Once the evidence is
assembled, the Board is responsible for determining whether the
preponderance of the evidence is against the claim. If so, the
claim is denied; if the evidence is in support of the claim or is
in equal balance, the claim is allowed. See Gilbert v. Derwinski,
1 Vet. App. 49, 55 (1990).

III. Analysis

Service connection for PTSD requires a "clear" diagnosis of the
disorder, in accordance with the original version of 38 C.F.R.
3.304(f), or a diagnosis that is in conformance with 38 C.F.R.
4.125, pursuant to the revised version of the regulation. Section
4.125 indicates that if the diagnosis of PTSD is questionable, the
Board must return the examination report to the examiner to
substantiate the diagnosis. For the reasons shown below, the Board
finds, given the facts of the case, that neither version of the
regulation is more favorable to the veteran.

The medical evidence indicates that in addition to PTSD, the
veteran's psychiatric symptoms have been variously diagnosed as a
substance-induced mood disorder,

- 10 -

polysubstance dependence, major depression, and differing
personality disorders. The evidence showing a diagnosis of PTSD
does not clearly show whether the PTSD results from the veteran's
childhood trauma or the events that occurred in service, or that
the PTSD pre-existed service and was aggravated by service. In
light of the conclusions drawn below, however, the Board finds that
remand of the case to resolve the conflicting diagnoses and
etiologies is not required.

In addition to a clear or substantiated diagnosis of PTSD, both
versions of the regulation require that if the veteran did not
serve in combat or if the claimed stressor is not related to
combat, the claim must be supported by corroborating evidence
showing that the claimed stressor actually occurred. Moreau, 9 Vet.
App. at 395; 38 C.F.R. 3.304(f) (1998) and (1999). The evidence
does not show that the veteran served in combat, nor does he so
claim. The Board finds, therefore, that the veteran did not serve
in combat during service. Gaines, 11 Vet. App. at 353 (The Board
must determine whether the veteran engaged in combat in
adjudicating the PTSD claim).

In the case of personal assault, VA has established specific
guidelines for developing evidence in support of the claimed event.
See Patton v. West, 12 Vet. App. 272 (1999), citing the Veterans
Benefits Administration Adjudication Procedure Manual M21-1 (Manual
M21-1), Part III, 5.14c (Feb. 20, 1996). Those provisions indicate
that the RO should tailor the request for evidence to the nature of
the unique nature of a personal assault. In this case the RO asked
the veteran to complete a questionnaire designed specifically to
solicit information in support of the claimed personal assault. His
responses to that questionnaire do not show that any alternative
sources of information might be available to support his contention
Is. He reported that he did not seek medical care, and he did not
indicate that the incident resulted in any legal or disciplinary
proceedings. Although he provided names of other individuals
involved in the altercation, he has not provided any means of
locating those individuals. He stated that he became depressed
after the event occurred, but he did not indicate the existence of
any contemporaneous evidence that would assist in evaluating his
behavior at that time.

The veteran's service records do not indicate that he incurred any
beatings during service. Although he presented a lay statement in
support of that claim, the individual making the statement did not
meet the veteran until 1977, after he was separated from service,
and has no direct knowledge of the claimed event. The Board finds,
therefore, that the lay statement is not probative of the event
actually occurring. See Baldwin v. West, 13 Vet. App. 1 (1999) (the
Board must analyze the credibility and probative value of the
evidence, account for the evidence which it finds to be persuasive
or unpersuasive, and provide the reasons for its rejection of and
material evidence favorable to the veteran).

The veteran has not provided any corroborating evidence showing
that the claimed traumatic event occurred, nor has he alluded to
any source of corroborating evidence that would warrant additional
development. Although his statements are sufficient to show a well-
grounded claim for service connection for PTSD, in order to
establish service connection for the disorder he must submit
corroborating evidence of the event. Gaines, 11 Vet. App. at 353.
The Board finds that the claim of entitlement to service connection
for PTSD is not supported by corroborating evidence showing that
the traumatic event occurred, and that the preponderance of the
evidence is against the claim of entitlement to service connection
for PTSD.

ORDER 

The claim of entitlement to service connection for PTSD is denied.

N. W. Fabian 
Acting Member, Board of Veterans' Appeals

12 -



